PER CURIAM.
A thorough consideration of the questions presented anew, as well as those reargued on the petition for rehearing, has nof resulted in any change in our conclusions respecting the trial of this case.
The statement appearing in the original opinion respecting the opportunity of plaintiff in error to cross-examine certain inspectors when they appeared as witnesses for the government is inaccurate and incorrect, and we avail ourselves of this opportunity of correcting it. While these inspectors were apparently present in the courtroom, none of them were called as witnesses for the government. The .statement, however, was quite unnecessary to the determination of the assignment of error. It only afforded added support for the *21trial court's holding. The affidavits were properly excluded for the reasons assigned, other than the one wherein the inaccurate statement appeared.
The petition for rehearing is denied.